Reasons for Allowance
Claims 1, 3-16, 18-20, and 22-31 are allowed
The following is an examiner’s statement of reasons for allowance: While Herrmann et al. (WO 2016/182444) discloses RhB labeled polymers by in situ co-polymerization of HEMA (2-hydroxyethylmethacrylate [§ 1.1]), RhB-MA (rhodamine B methacrylate [§ 6.1]) and IM_C12 (note: IM_C12 exchanged for QA_C12 as the PCC monomer; see MPEP 2131.02]) in the presence of RAFT reagents (CDTA chain transfer agent and AIBN {azobisisobutyronitrile} initiator [Ex. 2; pg. 21, ln. 5 - pg. 22, ln. 4]) [Ex. 6.2; pg. 29, ln. 26 - pg. 30, ln. 11], Herrmann et al. (WO ‘444) does not disclose Ex. 6 containing a chain transfer agent in a concentration of 25 to 35% mol/mol of ethylenically unsaturated monomers with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning.
Suzuki et al. (US 2011/0245127) does not disclose the method of instant claim 20.
While Jin (US 2017/0057933) discloses hydrolytically stable antimicrobial resins derived from 1,3,5-triacryloyl-heaxahydro-1,3,5-triazine (TAT) cyclic triacrylamides [abstract; 0011], wherein TAT is reacted with imidazole and the resulting imidazole adduct is reacted with bromododecane to afford the imidazolium salt [Ex. 5; 0039-0042; Schemes 3 and 6], the cyclic TAT monomer does not correspond to asymmetric polyacrylamide in Step (a) of claim 23.
Application No. 16/555,453 does not claim a composition corresponding to the instant claimed composition with sufficient specificity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767